                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
                                                 JUDGMENT IN A CRIMINAL CASE
    v.                                           (For Offenses Committed On or After November 1, 1987)

Levian D. Pacheco                                No. CR-17-01152-001-PHX-SPL
                                                 Benjamin Robert Good and Gerald Williams (FPD)
                                                 Attorney for Defendant
USM#: 14932-104                   ICE# AXXXXXXXX

THERE WAS A VERDICT OF guilty on 9/7/2018 as to Counts 1, 2, 3, 4, 6, 7, 8, 9 10 and 11 of the
Third Superseding Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §2244(a)(4) and §2246(3), Abusive
Sexual Contact with a Ward, a Class E Felony offense, as charged in Count 1 of the Third Superseding
Indictment; Title 18, U.S.C. §2244(a)(4) and §2246(3), Abusive Sexual Contact with a Ward, a Felony
offense, as charged in Count 2 of the Third Superseding Indictment; Title 18, U.S.C. §2244(a)(4) and
§2246(3), Abusive Sexual Contact with a Ward, a Class E Felony offense, as charged in Count 3 of the
Third Superseding Indictment; Title 18, U.S.C. §2244(a)(4) and §2246(3), Abusive Sexual Contact with
a Ward, a Class E Felony offense, as charged in Count 4 of the Third Superseding Indictment; Title 18,
U.S.C. §2244(a)(4) and §2246(3), Abusive Sexual Contact with a Ward, a Class E Felony offense, as
charged in Count 6 of the Third Superseding Indictment; Title 18, U.S.C. §2244(a)(4) and §2246(3),
Abusive Sexual Contact with a Ward, a Class E Felony offense, as charged in Count 7 of the Third
Superseding Indictment; Title 18, U.S.C. §2244(a)(4) and §2246(3), Abusive Sexual Contact with a
Ward, a Class E Felony offense, as charged in Count 8 of the Third Superseding Indictment; Title 18,
U.S.C. §2243(b) and §2246(2), Sexual Act with a Ward, a Class C Felony offense, as charged in Count
9 of the Third Superseding Indictment; Title 18, U.S.C. §2243(b) and §2246(2), Sexual Act with a Ward,
a Class C Felony offense, as charged in Count 10 of the Third Superseding Indictment; Title 18, U.S.C.
§2243(b) and 2246(2), Attempted Sexual Act with a Ward, a Class C Felony offense, as charged in Count
11 of the Third Superseding Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of TWO HUNDRED TWENTY-EIGHT (228) MONTHS with credit for
time served. This term consists of ONE HUNDRED EIGHTY (180) MONTHS on Count 9, ONE
HUNDRED EIGHTY (180) MONTHS on Count 10, ONE HUNDRED EIGHTY (180) MONTHS
on Count 11, TWENTY-FOUR (24) MONTHS on Count 1, TWENTY-FOUR (24) MONTHS Count
2, TWENTY-FOUR (24) MONTHS and on Count 3, TWENTY-FOUR (24) MONTHS on Count 4,
TWENTY-FOUR (24) MONTHS on Count 6, TWENTY-FOUR (24) MONTHS on Count 7 and
TWENTY-FOUR (24) MONTHS on Count 8. Counts 3, 4, 6, 7, 8, 10 and 11 to run concurrently with
each other, Counts 1, 2 and 9 to run consecutively to each other and concurrently with all other counts.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of LIFE.
CR-17-01152-001-PHX-SPL                                                                                          Page 2 of 7
USA vs. Levian D. Pacheco
This term consists of LIFE on each of Counts 1, 2, 3, 4, 6, 7, 8, 9, 10 and 11, all counts to run
concurrently.

The Court recommends that the defendant be placed in an institution in Arizona or in the southwest
portion of the United States to facilitate visitation.

Count 12 dismissed on 7/26/2018. Judgment of acquittal entered as to Count 5 on 9/5/2018.

                                      CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $1,000.00 FINE: WAIVED                                    RESTITUTION: RESERVED

The defendant shall pay a special assessment of $1,000.00 which shall be due immediately.

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

The defendant shall pay a total of $1,000.00 in criminal monetary penalties, due immediately. Having
assessed the defendant's ability to pay, payments of the total criminal monetary penalties are due as
follows: Balance is due in payments to commence 60 days after the release from imprisonment to a term
of supervised release. The Court will set the payment plan based on an assessment of the defendant’s
ability to pay at that time.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter and
payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments
shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1, Phoenix,
Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the priority
established under 18 U.S.C. § 3612(c). The total special assessment of $1,000.00 shall be paid pursuant to Title 18, United States
Code, Section 3013 for Counts 1, 2, 3, 4, 6, 7, 8, 9, 10 and 11 of the Third Superseding Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of supervision.
Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the Clerk, U.S.
District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties on any unpaid
balances.

                                               SUPERVISED RELEASE

It is ordered that while on supervised release, the defendant must comply with the mandatory and
standard conditions of supervision as adopted by this court, in General Order 17-18, which incorporates
the requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not commit
another federal, state, or local crime during the term of supervision. Within 72 hours of sentencing or
release from the custody of the Bureau of Prisons the defendant must report in person to the Probation
Office in the district to which the defendant is released. The defendant must comply with the following
conditions:
CR-17-01152-001-PHX-SPL                                                                     Page 3 of 7
USA vs. Levian D. Pacheco


                                  MANDATORY CONDITIONS

1)   You must not commit another federal, state or local crime.
2)   You must not unlawfully possess a controlled substance. The use or possession of marijuana, even
     with a physician's certification, is not permitted.
3)   You must refrain from any unlawful use of a controlled substance. The use or possession of
     marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
     you must submit to one drug test within 15 days of release from imprisonment and at least two
     periodic drug tests thereafter, as determined by the court.

                                    STANDARD CONDITIONS

1)   You must report to the probation office in the federal judicial district where you are authorized to
     reside within 72 hours of sentencing or your release from imprisonment, unless the probation
     officer instructs you to report to a different probation office or within a different time frame.
2)   After initially reporting to the probation office, you will receive instructions from the court or the
     probation officer about how and when you must report to the probation officer, and you must
     report to the probation officer as instructed.
3)   You must not knowingly leave the federal judicial district where you are authorized to reside
     without first getting permission from the court or the probation officer.
4)   You must answer truthfully the questions asked by your probation officer.
5)   You must live at a place approved by the probation officer. If you plan to change where you live
     or anything about your living arrangements (such as the people you live with), you must notify
     the probation officer at least 10 days before the change. If notifying the probation officer in
     advance is not possible due to unanticipated circumstances, you must notify the probation officer
     within 72 hours of becoming aware of a change or expected change.
6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you
     must permit the probation officer to take any items prohibited by the conditions of your
     supervision that he or she observes in plain view.
7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
     probation officer excuses you from doing so. If you do not have full-time employment you must
     try to find full-time employment, unless the probation officer excuses you from doing so. If you
     plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.
CR-17-01152-001-PHX-SPL                                                                   Page 4 of 7
USA vs. Levian D. Pacheco
8)    You must not communicate or interact with someone you know is engaged in criminal activity. If
      you know someone has been convicted of a felony, you must not knowingly communicate or
      interact with that person without first getting the permission of the probation officer.
9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation
      officer within 72 hours.
10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
11)   You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
12)   If the probation officer determines that you pose a risk to another person (including an
      organization), the probation officer may require you to notify the person about the risk and you
      must comply with that instruction. The probation officer may contact the person and confirm that
      you have notified the person about the risk.
13)   You must follow the instructions of the probation officer related to the conditions of supervision.

                                      SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede any
related standard condition:

1)     If deported, you must not re-enter the United States without legal authorization.
2)     You must submit your person, and any property, house, residence, vehicle, papers, computer,
       other electronic communications or data storage devices or media, and effects to search at any
       time, with or without a warrant, by any law enforcement or probation officer with reasonable
       suspicion concerning a violation of a condition of supervised release or unlawful conduct, and by
       any probation officer in the lawful discharge of the officer's supervision functions. You must
       consent to and cooperate with the seizure and removal of any hardware and/or data storage media
       for further analysis by law enforcement or the probation officer with reasonable suspicion
       concerning a violation of a condition of supervision or unlawful conduct. You must warn any
       other residents that the premises may be subject to searches pursuant to this condition.
3)     You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic
       communications or data storage devices or media, to a search. You must warn any other people
       who use these computers or devices capable of accessing the Internet that the devices may be
       subject to searches pursuant to this condition. Failure to submit to a search may be ground for
       revocation of release. A probation officer may conduct a search pursuant to this condition only
       when reasonable suspicion exists that there is a violation of a condition of supervision and that
       the computer or device contains evidence of this violation. You must consent to and cooperate
CR-17-01152-001-PHX-SPL                                                                     Page 5 of 7
USA vs. Levian D. Pacheco
      with the seizure and removal of any hardware and/or data storage media for further analysis by
      law enforcement or the probation officer with reasonable suspicion concerning a violation of a
      condition of supervision or unlawful conduct. Any search will be conducted at a reasonable time
      and in a reasonable manner.
4)    You must submit your person, property, house, residence, vehicle, papers, or office to a search
      conducted by a probation officer. Failure to submit to a search may be grounds for revocation of
      release. You must warn any other occupants that the premises may be subject to searches pursuant
      to this condition.
5)    You must cooperate in the collection of DNA as directed by the probation officer.
6)    You must attend and participate in a sex offender treatment program and sex offense specific
      evaluations as approved by the probation officer. You must abide by the policies and procedures
      of all the treatment and evaluation providers. You must contribute to the cost of such treatment
      and assessment not to exceed an amount determined to be reasonable by the probation officer
      based on ability to pay.
7)    You must attend and participate in periodic polygraph examinations as a means to determine
      compliance with conditions of supervision and the requirements of your therapeutic program, as
      directed by the probation officer. No violation proceeding will arise solely on the result of the
      polygraph test. A valid Fifth Amendment refusal to answer a question during a polygraph
      examination will not be used as a basis for a violation proceeding. You must contribute to the cost
      of such polygraph examination not to exceed an amount determined to be reasonable by the
      probation officer based on ability to pay.
8)    You must reside in a residence approved, in advance, by the probation officer. Any changes in the
      residence must be pre-approved by the probation officer.
9)    You must register as a sex offender in compliance with all federal, state, tribal or other local laws
      or as ordered by the Court. Failure to comply with registration laws may result in new criminal
      charges.
10)   You must not be in the company of or have contact with children who you know are under the
      age of 18, with the exception of your own children. Contact includes, but is not limited to, letters,
      communication devices, audio or visual devices, visits, or communication through a third party.
11)   You must not directly or indirectly contact any victim(s) and victim(s) family of the instant
      offense(s) without prior written permission. This also includes victim(s) disclosed in treatment,
      assessment and/or any other victim identified by the probation officer. Indirect contact includes,
      but is not limited to letters, communication devices, audio or visual devices, communication
      through a third party and /or your presence at any location the victim(s) may be known to frequent.
      You must immediately report any contact to the probation officer.
12)   You are restricted from engaging in any occupation, business, volunteer activity or profession
      where you have the potential to be alone with children under the age of 18 without prior written
CR-17-01152-001-PHX-SPL                                                                    Page 6 of 7
USA vs. Levian D. Pacheco
      permission. Acceptable employment shall include a stable, verifiable work location and the
      probation officer must be granted access to your work site.
13)   You must not possess or use a computer (including internet capable devices) with access to any
      'on-line computer service' at any location (including place of employment) without the prior
      written permission of the probation officer. This includes any Internet service provider, bulletin
      board system, or any other public or private network or e-mail system. You must consent, at the
      direction of the probation officer, to having installed on your computer(s) (as defined at 18 U.S.C.
      § 1030(e)(1), including internet capable devices), at your own expense, any hardware or software
      systems to monitor your computer use.
14)   You must consent, at the direction of the probation officer, to having installed on your computer(s)
      (as defined at 18 U.S.C. § 1030(e)(1), including internet capable devices), at your own expense,
      any hardware or software systems to monitor your computer use.
15)   You must not go to, or remain at, any place where you know children under the age of 18 are
      likely to be, including parks, schools, playgrounds, and childcare facilities. You must not go to,
      or remain at, a place for the primary purpose of observing or contacting children under the age of
      18.
16)   You must not utilize, by any means, any social networking forums offering an interactive, user-
      submitted network of friends, personal profiles, blogs, chat rooms or other environment which
      allows for interaction with others without prior written permission from the probation officer.
17)   You must notify the Court of any material change in your economic circumstances that might
      affect your ability to pay restitution, fines or special assessments.

THE DEFENDANT IS ADVISED OF DEFENDANT'S RIGHT TO APPEAL BY FILING A
NOTICE OF APPEAL IN WRITING WITHIN 14 DAYS OF ENTRY OF JUDGMENT.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.

The Court orders commitment to the custody of the Bureau of Prisons and recommends that the defendant
be placed in an institution in Arizona or in the southwest portion of the United States to facilitate
visitation.

The defendant is remanded to the custody of the United States Marshal.
CR-17-01152-001-PHX-SPL                                                                                                          Page 7 of 7
USA vs. Levian D. Pacheco
Date of Imposition of Sentence: Monday, January 14, 2019

Dated this 15th day of January, 2019.




                                                                                                    Honorable Steven P. Logan
                                                                                                    United States District Judge




                                                                              RETURN

  I have executed this Judgment as follows:
                                                                                                                               , the institution
  defendant delivered on                                          to                                     at
  designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


  United States Marshal                                                                            By:        Deputy Marshal



CR-17-01152-001-PHX-SPL- Pacheco           1/15/2019 - 9:15 AM
